Citation Nr: 0609401	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran had periods of active duty from December 1941 to 
January 1946.  He died in November 1984, and the appellant is 
his surviving daughter.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The veteran died in November 1984.  There was no pending 
claim at the time of the veteran's death, and no monetary 
benefit due and unpaid prior to the veteran's death.

2.  The veteran's surviving spouse died in August 2002.  She 
did not have a pending claim at the time of her death.

3.  The appellant's claim was filed more than one year after 
the death of the veteran.


CONCLUSION OF LAW

Criteria for payment of accrued benefits have not been met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The appellant seeks entitlement to accrued benefits based 
upon a claim that she believes was filed by the veteran prior 
to his death.  The appellant asserts that her father filed a 
claim prior to his death that was not adjudicated before he 
died in November 1984, that her mother sought accrued 
benefits following the veteran's death, and that she is now 
entitled to the accrued benefits because her mother died 
during the pendency of the claim.

The record shows that the veteran was denied service-
connection benefits in September 1959 and did not appeal that 
decision.  He again requested entitlement to service 
connection for an unidentified stomach disability in February 
1972.  In March 1972, the RO advised the veteran that his 
claim had previously been denied and that he was also not 
entitled to old-age pension due to his status as a Philippine 
Commonwealth veteran.  The veteran did not appeal that 
decision.

The veteran submitted a request for education benefits for 
his son in 1972.  In September 1972, the RO advised the 
veteran that eligibility requirements were not met.  The 
veteran did not respond to the correspondence.

The next document of record is a notice from the veteran's 
surviving spouse that the veteran had died in November 1984.  
Internment expenses were paid by VA in February 1985.  The 
veteran's surviving spouse did not make a claim for accrued 
benefits within one year of the veteran's death.  In May 
1990, the surviving spouse was notified by the RO that the 
veteran did not have a pending claim at the time of his 
death; she was advised to submit additional evidence if she 
claimed that the cause of the veteran's death was due to an 
event experienced during service.  The veteran's surviving 
spouse did not respond to the correspondence.

The appellant advised VA that the veteran's spouse died in 
August 2002.  She requested any and all unpaid benefits due 
to either the veteran or his spouse.  The appellant did not 
submit evidence of a claim pending at the time of either 
individual's death.

A claim for accrued benefits must be filed within one year 
after the date of death of the veteran upon whose service the 
claim is based.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(c).

There was no pending claim at the time of the veteran's death 
and no monetary VA benefit was due and unpaid prior to or at 
the time of his death.  No accrued benefits existed at the 
time of the veteran's death and there are no accrued benefits 
payable to the appellant as a result.  

As noted above, a claim for accrued benefits must be filed 
within one year after the date of death of the veteran upon 
whose service the claim is based.  The appellant's claim was 
not filed within one year of the veteran's death in November 
1984, but she contends that her mother filed a claim within 
the appropriate time limit prior to her death in August 2002.  
The record does not show that such a claim was filed.  In 
fact, it shows that the veteran's spouse was advised in May 
1990 that there were no pending claims at the time of the 
veteran's death.

Based on a review of the record, the Board finds that there 
were no pending claims for which accrued benefits may be 
awarded and no monetary VA benefit was due and unpaid prior 
to or at the time of the veteran's death.  The appellant did 
not file a claim of entitlement to accrued benefits within 
one year of the veteran's death and she does not contend that 
she did.  Thus, as a matter of law, the appellant is not 
entitled to accrued benefits.


ORDER

Accrued benefits are denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


